UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 1-3480 MDU Resources Group, Inc. (Exact name of registrant as specified in its charter) Delaware 41-0423660 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota 58506-5650 (Address of principal executive offices) (Zip Code) (701) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of April 29, 2010: 188,130,501shares. DEFINITIONS The following abbreviations and acronyms used in this Form 10-Q are defined below: Abbreviation or Acronym 2009 Annual Report Company's Annual Report on Form 10-K for the year ended December 31, 2009 ALJ Administrative Law Judge ASC FASB Accounting Standards Codification Bbl Barrel Bcf Billion cubic feet Bcfe Billion cubic feet equivalent BER Montana Board of Environmental Review Big Stone Station 450-MW coal-fired electric generating facility located near Big Stone City, South Dakota (22.7 percent ownership) Big Stone Station II Formerly proposed coal-fired electric generating facility located near Big Stone City, South Dakota (the Company had anticipated ownership of at least 116 MW) Brazilian Transmission Lines Company’s equity method investment in companies owning ECTE, ENTE and ERTE Btu British thermal unit Cascade Cascade Natural Gas Corporation, an indirect wholly owned subsidiary of MDU Energy Capital CBNG Coalbed natural gas CEM Colorado Energy Management, LLC, a former direct wholly owned subsidiary of Centennial Resources (sold in the third quarter of 2007) Centennial Centennial Energy Holdings, Inc., a direct wholly owned subsidiary of the Company Centennial Capital Centennial Holdings Capital LLC, a direct wholly owned subsidiary of Centennial Centennial Resources Centennial Energy Resources LLC, a direct wholly owned subsidiary of Centennial Clean Air Act Federal Clean Air Act Clean Water Act Federal Clean Water Act Company MDU Resources Group, Inc. dk Decatherm ECTE Empresa Catarinense de Transmissão de Energia S.A. EIS Environmental Impact Statement ENTE Empresa Norte de Transmissão de Energia S.A. EPA U.S. Environmental Protection Agency ERTE Empresa Regional de Transmissão de Energia S.A. Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fidelity Fidelity Exploration & Production Company, a direct wholly owned subsidiary of WBI Holdings GAAP Accounting principles generally accepted in the United States of America 2 GHG Greenhouse gas Great Plains Great Plains Natural Gas Co., a public utility division of the Company Intermountain Intermountain Gas Company, an indirect wholly owned subsidiary of MDU Energy Capital IPUC Idaho Public Utilities Commission Knife River Knife River Corporation, a direct wholly owned subsidiary of Centennial kWh Kilowatt-hour LTM LTM, Inc., an indirect wholly owned subsidiary of Knife River LPP Lea Power Partners, LLC, a former indirect wholly owned subsidiary of Centennial Resources (member interests were sold in October 2006) LWG Lower Willamette Group MBbls Thousands of barrels MBI Morse Bros., Inc., an indirect wholly owned subsidiary of Knife River MBOGC Montana Board of Oil and Gas Conservation Mcf Thousand cubic feet MDU Brasil MDU Brasil Ltda., an indirect wholly owned subsidiary of Centennial Resources MDU Construction Services MDU Construction Services Group, Inc., a direct wholly owned subsidiary of Centennial MDU Energy Capital MDU Energy Capital, LLC, a direct wholly owned subsidiary of the Company MEIC Montana Environmental Information Center, Inc. MMBtu Million Btu MMcf Million cubic feet MMdk Million decatherms MNPUC Minnesota Public Utilities Commission Montana-Dakota Montana-Dakota Utilities Co., a public utility division of the Company Montana DEQ Montana State Department of Environmental Quality Montana First Judicial District Court Montana First Judicial District Court, Lewis and Clark County Montana Twenty-Second Judicial District Court Montana Twenty-Second Judicial District Court, Big Horn County MPX MPX Termoceara Ltda. (49 percent ownership, sold in June 2005) MTPSC Montana Public Service Commission MW Megawatt NDPSC North Dakota Public Service Commission North Dakota District Court North Dakota South Central Judicial District Court for Burleigh County NPRC Northern Plains Resource Council NSPS New Source Performance Standards Oil Includes crude oil, condensate and natural gas liquids OPUC Oregon Public Utility Commission Oregon DEQ Oregon State Department of Environmental Quality 3 Prairielands Prairielands Energy Marketing, Inc., an indirect wholly owned subsidiary of WBI Holdings PRP Potentially Responsible Party PSD Prevention of Significant Deterioration ROD Record of Decision SDPUC South Dakota Public Utilities Commission SEC U.S. Securities and Exchange Commission SEC Defined Prices The average price of natural gas and oil during the applicable 12-month period, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions Securities Act Securities Act of 1933, as amended South Dakota Federal District Court U.S. District Court for the District of South Dakota South Dakota SIP South Dakota State Implementation Plan TRWUA Tongue River Water Users’ Association WBI Holdings WBI Holdings, Inc., a direct wholly owned subsidiary of Centennial Williston Basin Williston Basin Interstate Pipeline Company, an indirect wholly owned subsidiary of WBI Holdings WUTC Washington Utilities and Transportation Commission Wygen III 100-MW coal-fired electric generating facility located near Gillette, Wyoming (25 percent ownership) WYPSC Wyoming Public Service Commission 4 INTRODUCTION The Company is a diversified natural resource company, which was incorporated under the laws of the state of Delaware in 1924. Its principal executive offices are at 1200 West Century Avenue, P.O. Box 5650, Bismarck, North Dakota 58506-5650, telephone (701)530-1000. Montana-Dakota, through the electric and natural gas distribution segments, generates, transmits and distributes electricity and distributes natural gas in Montana, North Dakota, South Dakota and Wyoming. Cascade distributes natural gas in Oregon and Washington. Intermountain distributes natural gas in Idaho. Great Plains distributes natural gas in western Minnesota and southeastern North Dakota. These operations also supply related value-added products and services. The Company, through its wholly owned subsidiary, Centennial, owns WBI Holdings (comprised of the pipeline and energy services and the natural gas and oil production segments), Knife River (construction materials and contracting segment), MDU Construction Services (construction services segment), Centennial Resources and Centennial Capital (both reflected in the Other category). For more information on the Company’s business segments, see Note 15. 5 INDEX Part I Financial Information Page Consolidated Statements of Income Three Months Ended March 31, 2010 and 2009 7 Consolidated Balance Sheets March 31, 2010 and 2009, and December 31, 2009 8 Consolidated Statements of Cash Flows Three Months Ended March 31, 2010 and 2009 9 Notes to Consolidated Financial Statements 10 Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Quantitative and Qualitative Disclosures About Market Risk 49 Controls and Procedures 51 Part II Other Information Legal Proceedings 51 Risk Factors 51 Unregistered Sales of Equity Securities and Use of Proceeds 53 Exhibits 54 Signatures 55 Exhibit Index 56 Exhibits 6 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MDU RESOURCES GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (In thousands, except per share amounts) Operating revenues: Electric, natural gas distribution and pipeline and energy services $ $ Construction services, natural gas and oil production, construction materials and contracting, and other Total operating revenues Operating expenses: Fuel and purchased power Purchased natural gas sold Operation and maintenance: Electric, natural gas distribution and pipeline and energy services Construction services, natural gas and oil production, construction materials and contracting, and other Depreciation, depletion and amortization Taxes, other than income Write-down of natural gas and oil properties — Total operating expenses Operating income (loss) ) Earnings from equity method investments Other income Interest expense Income (loss) before income taxes ) Income taxes ) Net income (loss) ) Dividends on preferred stocks Earnings (loss) on common stock $ $ ) Earnings (loss) per common share basic $ $ ) Earnings (loss) per common share diluted $ $ ) Dividends per common share $ $ Weighted average common shares outstanding basic Weighted average common shares outstanding diluted The accompanying notes are an integral part of these consolidated financial statements. 7 MDU RESOURCES GROUP, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, March 31, December 31, (In thousands, except shares and per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ $ Receivables, net Inventories Deferred income taxes — Short-term investments Commodity derivative instruments Prepayments and other current assets Total current assets Investments Property, plant and equipment Less accumulated depreciation, depletion and amortization Net property, plant and equipment Deferred charges and other assets: Goodwill Other intangible assets, net Other Total deferred charges and other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term borrowings $ $ $ Long-term debt due within one year Accounts payable Taxes payable Deferred income taxes — — Dividends payable Accrued compensation Commodity derivative instruments Other accrued liabilities Total current liabilities Long-term debt Deferred credits and other liabilities: Deferred income taxes Other liabilities Total deferred credits and other liabilities Commitments and contingencies Stockholders’ equity: Preferred stocks Common stockholders’ equity: Common stock Shares issued $1.00 par value, 188,656,012 at March31, 2010; 184,499,434 at March31, 2009 and 188,389,265 at December31, 2009 Other paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock at cost – 538,921 shares ) ) ) Total common stockholders’ equity Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 MDU RESOURCES GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization Earnings, net of distributions, from equity method investments ) ) Deferred income taxes ) Write-down of natural gas and oil properties — Changes in current assets and liabilities, net of acquisitions: Receivables Inventories ) ) Other current assets ) Accounts payable ) ) Other current liabilities ) Other noncurrent changes ) ) Net cash provided by operating activities Investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net proceeds from sale or disposition of property Investments Net cash used in investing activities ) ) Financing activities: Repayment of short-term borrowings ) ) Issuance of long-term debt — Repayment of long-term debt ) ) Proceeds from issuance of common stock Dividends paid ) ) Tax benefit on stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents beginning of year Cash and cash equivalents end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 9 MDU RESOURCES GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 (Unaudited) 1.Basis of presentation The accompanying consolidated interim financial statements were prepared in conformity with the basis of presentation reflected in the consolidated financial statements included in the Company's 2009 Annual Report, and the standards of accounting measurement set forth in the interim reporting guidance in the ASC and any amendments thereto adopted by the FASB. Interim financial statements do not include all disclosures provided in annual financial statements and, accordingly, these financial statements should be read in conjunction with those appearing in the 2009 Annual Report. The information is unaudited but includes all adjustments that are, in the opinion of management, necessary for a fair presentation of the accompanying consolidated interim financial statements and are of a normal recurring nature. Depreciation, depletion and amortization expense is reported separately on the Consolidated Statements of Income and therefore is excluded from the other line items within operating expenses. Management has also evaluated the impact of events occurring after March31, 2010, up to the date of issuance of these consolidated interim financial statements. 2.Seasonality of operations Some of the Company's operations are highly seasonal and revenues from, and certain expenses for, such operations may fluctuate significantly among quarterly periods. Accordingly, the interim results for particular businesses, and for the Company as a whole, may not be indicative of results for the full fiscal year. 3.Allowance for doubtful accounts The Company's allowance for doubtful accounts as of March 31, 2010 and 2009, and December 31, 2009, was $17.1 million, $16.1 million and $16.6 million, respectively. 4.Natural gas in storage Natural gas in storage for the Company's regulated operations is carried at average cost, or cost using the last-in, first-out method. The portion of the cost of natural gas in storage expected to be used within one year was included in inventories and was $10.7million, $9.5million and $35.6million at March31, 2010 and 2009, and December31, 2009, respectively. The remainder of natural gas in storage, which largely represents the cost of gas required to maintain pressure levels for normal operating purposes, was included in other assets and was $59.3million, $42.0million, and $59.6million at March31, 2010 and 2009, and December31, 2009, respectively. 5.Inventories Inventories, other than natural gas in storage for the Company’s regulated operations, consisted primarily of aggregates held for resale of $81.1million, $92.0million and $80.1million; materials and supplies of $58.6million, $73.0million and $58.1million; asphalt oil of $50.4million, $50.0million and $23.0million; and other inventories of $53.1million, $51.8million and $53.0million, as of March31, 2010 and 2009, and 10 December31, 2009, respectively. These inventories were stated at the lower of average cost or market value. 6.Natural gas and oil properties The Company uses the full-cost method of accounting for its natural gas and oil production activities. Under this method, all costs incurred in the acquisition, exploration and development of natural gas and oil properties are capitalized and amortized on the units-of-production method based on total proved reserves. Any conveyances of properties, including gains or losses on abandonments of properties, are treated as adjustments to the cost of the properties with no gain or loss recognized. Capitalized costs are subject to a “ceiling test” that limits such costs to the aggregate of the present value of future net cash flows from proved reserves discounted at 10 percent, as mandated under the rules of the SEC, plus the cost of unproved properties less applicable income taxes. Future net revenue was estimated based on end-of-quarter spot market prices adjusted for contracted price changes prior to the fourth quarter of 2009. Effective December 31, 2009, the Modernization of Oil and Gas Reporting rules issued by the SEC changed the pricing used to estimate reserves and associated future cash flows to SEC Defined Prices. Prior to that date, if capitalized costs exceeded the full-cost ceiling at the end of any quarter, a permanent noncash write-down was required to be charged to earnings in that quarter unless subsequent price changes eliminated or reduced an indicated write-down. Effective December 31, 2009, if capitalized costs exceed the full-cost ceiling at the end of any quarter, a permanent noncash write-down is required to be charged to earnings in that quarter regardless of subsequent price changes. Due to low natural gas and oil prices that existed on March31, 2009, the Company's capitalized costs under the full-cost method of accounting exceeded the full-cost ceiling at March31, 2009. Accordingly, the Company was required to write down its natural gas and oil producing properties. The noncash write-down amounted to $620.0million ($384.4million after tax) for the three months ended March31, 2009. The Company hedges a portion of its natural gas and oil production and the effects of the cash flow hedges were used in determining the full-cost ceiling. The Company would have recognized an additional write-down of its natural gas and oil properties of $107.9 million ($66.9 million after tax) at March 31, 2009, if the effects of cash flow hedges had not been considered in calculating the full-cost ceiling. For more information on the Company's cash flow hedges, see Note13. At March 31, 2010, the Company’s full-cost ceiling exceeded the Company’s capitalized cost. However, sustained downward movements in natural gas and oil prices subsequent to March 31, 2010, could result in a future write-down of the Company’s natural gas and oil properties. 7.Earnings (loss) per common share Basic earnings (loss) per common share were computed by dividing earnings (loss) on common stock by the weighted average number of shares of common stock outstanding during the applicable period. Diluted earnings per common share were computed by dividing earnings on common stock by the total of the weighted average number of shares of common stock outstanding during the applicable period, plus the effect of outstanding 11 stock options, restricted stock grants and performance share awards. For the three months ended March 31, 2010, there were no shares excluded from the calculation of diluted earnings per share. Diluted loss per common share for the three months ended March 31, 2009, was computed by dividing the loss on common stock by the weighted average number of shares of common stock outstanding during the applicable period. Due to the loss on common stock for the three months ended March 31, 2009, the effect of outstanding stock options, restricted stock grants and performance share awards were excluded from the computation of diluted loss per common share as their effect was antidilutive. Common stock outstanding includes issued shares less shares held in treasury. 8.Cash flow information Cash expenditures for interest and income taxes were as follows: Three Months Ended March 31, (In thousands) Interest, net of amount capitalized $ $ Income taxes paid (refunded), net $ $ ) 9.New accounting standards Variable Interest Entities In June2009, the FASB issued guidance related to variable interest entities which changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting rights should be consolidated and modifies the approach for determining the primary beneficiary of a variable interest entity. This guidance requires a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement. The guidance related to variable interest entities was effective for the Company on January1, 2010. The adoption of this guidance did not have a material effect on the Company’s financial position or results of operations. Improving Disclosure About Fair Value Measurements In January 2010, the FASB issued guidance related to improving disclosures about fair value measurements. The guidance requires separate disclosures of the amounts of transfers in and out of Level 1 and Level 2 fair value measurements and a description of the reason for such transfers. In the reconciliation for Level 3 fair value measurements using significant unobservable inputs, information about purchases, sales, issuances and settlements shall be presented separately. These disclosures are required for interim and annual reporting periods and were effective for the Company on January 1, 2010, except for the disclosures related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements, which are effective on January1, 2011. The guidance requires additional disclosures but does not impact the Company’s financial position or results of operations. Subsequent Events In February2010, the FASB issued guidance amending certain recognition and disclosure requirements related to subsequent events. The guidance requires an entity that is an SEC filer to evaluate subsequent events through the date that the financial statements are issued. The guidance also removes the requirement to disclose the date through which subsequent events were evaluated. The guidance related to subsequent 12 events was effective for the Company in the first quarter of 2010. The adoption of this guidance did not impact the Company’s financial position or results of operations. 10.Comprehensive income (loss) Comprehensive income (loss) is the sum of net income (loss) as reported and other comprehensive income. The Company's other comprehensive income resulted from gains on derivative instruments qualifying as hedges and foreign currency translation adjustments. For more information on derivative instruments, see Note 13. Comprehensive income (loss), and the components of other comprehensive income and related tax effects, were as follows: Three Months Ended March 31, (In thousands) Net income (loss) $ $ ) Other comprehensive income: Net unrealized gain on derivative instruments qualifying as hedges: Net unrealized gain on derivative instruments arising during the period, net of tax of $13,159 and $13,895 in 2010 and 2009, respectively Less: Reclassification adjustment for gain (loss) on derivative instruments included in net income (loss), net of tax of $(573) and $7,464 in 2010 and 2009, respectively ) Net unrealized gain on derivative instruments qualifying as hedges Foreign currency translation adjustment, net of tax of $(621) and $164 in 2010 and 2009, respectively ) Comprehensive income (loss) $ $ ) 11.Equity method investments Investments in companies in which the Company has the ability to exercise significant influence over operating and financial policies are accounted for using the equity method. The Company's equity method investments at March31, 2010, include the Brazilian Transmission Lines. In August 2006, MDU Brasil acquired ownership interests in companies owning the Brazilian Transmission Lines. The interests involve the ENTE (13.3-percent ownership interest), ERTE (13.3-percent ownership interest) and ECTE (25-percent ownership interest) electric transmission lines, which are primarily in northeastern and southern Brazil. In the fourth quarter of 2009, multiple sales agreements were signed with three separate parties for the Company to sell its ownership interests in the Brazilian Transmission Lines. This sale is pending regulatory approvals. One of the parties will purchase 15.6percent of 13 the Company’s ownership interests over a four-year period. The other parties will purchase 84.4 percent of the Company’s ownership interests at the financial close of the transaction. At March31, 2010 and 2009, and December31, 2009, the Company's equity method investments had total assets of $374.8million, $295.3million and $387.0million, respectively, and long-term debt of $166.4million, $153.9million and $176.7million, respectively. The Company's investment in its equity method investments was approximately $56.0million, $45.4million and $62.4million, including undistributed earnings of $10.8million, $8.4million and $9.3million, at March31, 2010 and 2009, and December31, 2009, respectively. 12.Goodwill and other intangible assets The changes in the carrying amount of goodwill were as follows: Balance Goodwill Balance as of Acquired as of Three Months Ended January1, During March 31, March 31, 2010 the Year* (In thousands) Electric $
